Citation Nr: 0924360	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in June 2004, February 2005, and 
April 2008.  This matter was originally on appeal from rating 
decisions dated in November 2001, September 2005, and 
November 2006 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that in April 2008, the Board found that the 
Veteran's statements during the March 2008 travel board 
hearing raised the issue of whether special monthly 
compensation (SMC) was warranted for the Veteran's service-
connected peripheral neuropathy of the bilateral lower 
extremities.  As this issue has not been addressed by the RO, 
it is being referred for appropriate action.

The Board notes that the December 2008 VA examiner noted that 
the veteran's diabetic complications included nephropathy as 
evidenced by increase in microalbumin and erectile 
dysfunction.  As such, these matters are also being referred 
to the RO for adjudication.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913, Note (1) (providing that compensable 
complications of diabetes mellitus are to be rated 
separately).  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.  The issue of entitlement to 
service connection for a skin disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions and does not require regulation of activities.

2.  The Veteran's peripheral neuropathy of both lower 
extremities is moderate in degree and is manifested by 
diminished sensation to the toes and monofilament of the feet 
as well as diminished reflexes but not manifested by constant 
pain, foot drop, weakness, significant sensory loss, bowel or 
bladder impairment, muscle atrophy, loss of strength, or 
significant loss of reflexes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's April 2008 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records 
identified by the Veteran, afforded the Veteran VA 
examinations and solicited medical opinions regarding the 
severity of the Veteran's diabetes mellitus, type II and 
lower extremity peripheral neuropathy, readjudicated the 
Veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's April 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005, July 2005, 
March 2006, May 2006, and April 2008 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, and Dingess, 19 
Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the initial ratings 
assigned to the Veteran's diabetes mellitus, type II, and 
lower extremity diabetic peripheral neuropathy, and as such, 
represent a "downstream" issue as referenced in VAOPGCPREC 
8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 
25,180 (May 5, 2004), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 
7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim(s) for service connection 
in August 2003, and as such, the rating assignment issue(s) 
on appeal fall(s) within the exception for the applicability 
of 38 U.S.C.A. § 5103(a).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the ones now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims on appeal have been met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005, July 2005, May 2006, and April 2008 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in August 2005, May 
2007, and December 2008. 38 C.F.R. § 3.159(c)(4).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The December 2008 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for diabetes mellitus, type II, and peripheral neuropathy of 
the lower extremities.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Diabetes Mellitus, Type II

The Veteran's service-connected diabetes mellitus, type II, 
is currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2008).  Under that 
diagnostic code, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is contemplated for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  "Regulation of activities," is 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities."  Id.  A 60 
percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  A 100 
percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  Although the record demonstrates that the 
veteran's diabetes mellitus requires metformin hydrochloride 
1000 mg one tablet twice daily for elevated blood sugar and a 
restricted diet, the Veteran has denied episodes of 
ketoacidosis or hypoglycemic reactions.  He has also denied 
that his activities have been restricted.  See August 16, 
2005 VA examination and December 2008 VA examination.  
Rather, the Veteran testified in March 2008 that "they want 
me to walk and, and do a lot of exercise."  

The Board has considered whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 40, 60 or 100 percent evaluation.  The 
competent evidence does not establish that the Veteran has 
experienced episodes of ketoacidosis or hypoglycemic 
reactions or that the Veteran's activities have been 
restricted.  Thus, an evaluation in excess of 20 percent is 
not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy is 
currently evaluated as 20 percent disabling for each lower 
extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008), for paralysis of the sciatic nerve.  Under 
Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating. 
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost. 38 
C.F.R. § 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2008).

In July 2005, the Veteran denied any neurological problems at 
that time.  At the August 2005 VA examination, however, the 
Veteran reported that he had had pain, numbness, and tingling 
in his feet for many years and described symptoms as loss of 
sensation, tingling, and aching pain in his toes and feet.  
Physical examination demonstrated normal pulse, no motor 
loss, normal muscle strength, and normal reflexes at the knee 
and ankle.  Sensory examination demonstrated decreased 
vibration and light touch to feet and toes.  The examiner 
noted that the nerves affected were medial and lateral 
plantar.

At the May 2007 VA examination, the Veteran reported numbness 
in the toes and noted that his legs ache.  Physical 
examination demonstrated deep tendon reflexes 2+ at the 
knees, absent at the right ankle, and trace at the left 
ankle.  The Veteran was able to wiggle his toes normally, and 
the extensor digitorum bevis muscle bulk in both feet was 
normal.  Pinprick appeared to be diminished in the lower 
extremities even from the abdomen distally and vibratory 
sensation was diminished in the right big toe and absent in 
the left big toe but present at the left ankle.

At the December 2008 VA examination, the Veteran reported 
burning and aching of his feet.  Neurological examination 
demonstrated distal motor function for the bilateral lower 
extremities was intact.  There was diminished sensation to 
vibration, pinprick, and light touch of the toes bilaterally.  
There was diminished sensation to monofilament of the feet 
with little to no sensation to monofilament of the plantar 
aspects of the feet bilaterally.  Deep tendon reflexes 1+ 
bilaterally.  The examiner noted that nerve conduction 
velocity studies of the lower extremities demonstrated mild 
sensory diabetic polyneuropathy of the lower extremities.  
The examiner also noted that the Veteran was able to ambulate 
without assistive device, that there was evidence of a mildly 
decreased sensation to vibration, pinprick, and light touch 
as well as monofilament but that motor function remained 
intact. 

In this case, the objective medical evidence shows that the 
Veteran's lower peripheral neuropathy is characterized by 
diminished sensation to the toes and monofilament of the feet 
as well as diminished reflexes; however, is not characterized 
by constant pain, foot drop, weakness, significant sensory 
loss, bowel or bladder impairment, muscle atrophy, loss of 
strength, or significant loss of reflexes.  The Board also 
notes that the December 2008 VA examiner diagnosed only mild 
sensory polyneuropathy of the lower extremities.  
Consequently, the Veteran's peripheral neuropathy is no more 
than moderate in degree, warranting the currently assigned 20 
percent disability evaluations for each lower extremity. 38 
C.F.R. § 4.7.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
diabetes mellitus, type II or peripheral neuropathy of the 
lower extremities present such unusual or exceptional 
disability pictures at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities 
do not result in symptoms not contemplated by the criteria in 
the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetic peripheral neuropathy of the right lower 
extremity, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetic peripheral neuropathy of the left lower 
extremity, is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a skin disability, to prevail on the issue of 
service connection on a direct basis there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In Allen, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") held that 
the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a Veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such Veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
require that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   See 71 
Fed. Reg. 52744 (2006). 

In this case, the appellant clearly has been diagnosed with 
skin disorders.  He has been diagnosed with scalp wart, 
axillary skin tags, seborrheic keratosis, unspecified skin 
lesions, and papilloma.  In support of his claim, the Veteran 
submitted a September 2006 statement by Dr. J.E.G. which 
noted in relevant part that diabetes has aggravated skin 
conditions.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  A medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995). 

In its April 2008 Remand, the Board noted that Dr. J.E.G.'s 
opinion does not specify what skin condition is aggravated by 
the Veteran's diabetes mellitus.     
The Veteran underwent a VA examination in December 2008.  The 
examiner noted that there were no manifestations of a skin 
disorder at that time and that it was less than likely that a 
skin condition was etiologically related to the Veteran's 
diabetes mellitus.  The rationale provided was that there was 
no objective finding of a skin condition.  

In the Board's view, with consideration of skin diagnoses 
since the Veteran filed his claim for service connection for 
a skin disability, both Dr. J.E.G.'s favorable private 
medical opinion and the December 2008 VA examiner's 
unfavorable opinion are  inadequate for the purposes of 
deciding the claim.  Thus, the Board finds that the Veteran 
must provided an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
dermatology examination by an appropriate 
specialist to ascertain the relationship, 
if any, between a skin disorder and the 
Veteran's service-connected diabetes 
mellitus, type II.  

By coordination among the RO, the 
Veteran, and the examiner, the 
examination should be conducted during a 
period of flare-up, unless this is deemed 
not at all possible.  If such examination 
cannot be conducted during a period of 
flare-up, the examiner must fully explain 
why not in the examination report.

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner is requested to render an 
opinion whether the Veteran's has a 
chronic skin disorder, and if so, if the 
Veteran's service-connected diabetes 
mellitus, type II, has caused or worsened 
such skin disorder.  The clinician is 
advised that aggravation for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If it is determined that the Veteran has 
a chronic skin disorder that was worsened 
by his service-connected diabetes 
mellitus, type II, to the extent that is 
possible, the examiner should indicate 
the approximate degree of disability or 
baseline before the onset of the 
aggravation.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
	
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


